Name: Council Regulation (EEC) No 3413/92 of 23 November 1992 temporarily suspending totally or partially the autonomous duties of the Common Customs Tariff for certain fishery products (1993)
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  tariff policy
 Date Published: nan

 28 . 11 . 92 Official Journal of the European Communities No L 347/5 COUNCIL REGULATION (EEC) No 3413/92 of 23 November 1992 temporarily suspending totally or partially the autonomous duties of the Common Customs Tariff for certain fishery products (1993) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1993, the autono ­ mous duties of the Common Customs Tariff applicable to the products listed in the Annex shall be suspended at the level indicated in respect of each of them. 2. Imports of the products in question shall not be covered by the suspensions referred to in paragraph 1 unless the free-at-frontier price, which is determined by the Member States in accordance with Article 24 of Council Regulation (EEC) No 3687/91 of 28 November 1991 on the common organization of the market in fishery products ('), is at least equal to the reference price fixed, or to be fixed, by the Community for the products under consideration or the catergories of the products concerned. Article 2 This Regulation shall enter into force on 1 January 1993 . Whereas Community supplies for certain fishery products currently depend on imports from third countries ; whereas it is in the Community's interest to suspend totally or partially the customs duties for the products in question ; whereas, in order not to jeopardize the develop ­ ment prospects of production of competitive products in the Community and to ensure an adequate supply to satisfy user industries, it is advisable to limit these suspen ­ sion measures to a period from 1 January to 31 December 1993, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1992. For the Council The President D. CURRY (') OJ No L 354, 23 . 12. 1991 , p. 1 . No L 347/6 Official Journal of the European Communities 28 . 11 . 92 ANNEX Autonomous CN code Taric Description of goods duties (%) 0302 65 20 Dogfish of the species (Squalus acanthias), fresh, chilled or frozen 6 0303 75 20 ex 0304 10 98 * 60 ex 0304 90 97 * 31 ex 0302 69 97 * 30 'Surgeons, fresh, chilled or frozen, for processing (a) (b) 0 ex 0303 79 97 * 30 ex 0302 69 97 * 40 Lump fish (Cyclopterus lumpus), with roe, fresh or chilled, for processing (a) 0 ex 0302 69 97 * 50 Red snapper (Lutjanus purpureus), fresh, chilled or frozen, for processing (a) (c) ex 03037997 * 40 0 ex 0302 70 00 * 1 0 Hard fish roes, fresh, chilled or frozen 0 ex 0303 80 00 * 20 ex 0303 10 00 * 10 Pacific salmon (Oncorhynchus spp.), frozen and headless, for the processing industry for manufacture into pastes or spreads (a) 0 ex 0303 80 00 * 10 Soft roe, frozen, for the manufacture of deoxyribonucleic acid or protamine sulphate (a) 0 ex 0304 20 57 * 31 Fillets and meat of hake of the genus Merluccius, excluding the species Merluccius ex 0304 20 57 * 41 merluccius and Merluccius bilinearis, in the form of industrial blocks, frozen, for ex 0304 90 47 * 30 processing (a) (b) 10 ex 0304 20 85 * 10 Fillets and meal of Alaska pollack (Theragra chalcogramma), in the form of indus ­ ex 0304 90 61 trial blocks, frozen, for processing (a) (b) 5 ex 0305 20 00 * 10 Hard fish roes, salted or in brine 0 ex 0306 19 90 * 10 Krill for processing (a) 0 ex 0306 29 90 * 10 ex 1604 11 00 * 20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture ex 1 604 20 1 0 * 20 into pastes or spreads (a) 0 ex 1604 30 90 * 10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (a) 0 ex 1605 10 00 * 11 Crabs of the species 'King' (Paralithodes camchaticus), 'Hanasaki' (Paralithodes * 19 brevipes), 'Kegani' (Erimacrus isenbecki), 'Queen' and 'Snow' (Chionoecetes spp.), 'Red' (Geryon quinquedens), 'Rough stone ' (Neolithodes asperrimus), Lithodes antarctica, 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 ex 1605 30 00 * 10 Lobster flesh, cooked, for the processing industry for the manufacture of butter based on lobster, or of pastes, pates, soups or sauces (a) (c) 0 28 . 11 . 92 Official Journal of the European Communities No L 347/7 (a) Control of use for this special purpose shall be carried out pursuant to the relevant Community provisions . (b) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following opera ­ tions :  cleaning, gutting, tailing, heading,  cutting, (excluding filleting or cutting of frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation . The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering leel . The suspension of customs duties shall apply only to fish intended for human consumption . (c) However, the suspension is not allowed where processing is carried out by retail or catering undertakings.